DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 61 recites the limitation “wherein the correction factor corresponds to an amount of bulging of the membrane of the medical fluid cassette.” It is unclear from the claim what the “amount of bulging of the membrane” is in relation to. Examiner believes that Claim 61 was likely intended to depend upon Claim 60 which explains what bulging of the membrane is in relation to. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-44, 46-47, 51, 53-55, 58-59 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (USPN 5,474,683).

Re Claim 43, Bryant discloses a medical fluid pumping system comprising: a medical fluid cassette (24) comprising a flexible membrane (59) (wherein diaphragm 59 flexes out - Bryant Col. 21 Lines 42-48) that at least partially defines a pump chamber (P1, P2) (Bryant Fig. 8); and a medical fluid pumping machine (14) (Bryant Fig. 2) defining a compartment (110) configured to receive the medical fluid cassette (24) (Bryant Fig. 6), the medical fluid pumping machine (14) comprising a piston (102) that is aligned with the pump chamber (P1, P2) of the medical fluid cassette (24) when the medical fluid cassette is disposed within the compartment (Bryant Figs. 11-13; Col. 13 Line 53 to Col. 14 Line 28), the piston (102) being operable to pump medical fluid out of or draw medical fluid into the pump chamber (P1, P2) of the medical fluid cassette (24) (Bryant Col. 13 Lines 56-63); and a control unit (16) that is operable to calculate a theoretical volume of fluid pumped out of or drawn into the pump chamber (P1, P2) and is operable to multiply the theoretical volume (Vs) of fluid pumped out of or drawn into the pump chamber by a correction factor to determine a corrected volume (Vd) of fluid pumped out of or drawn into 

Re Claim 44, Bryant discloses wherein the medical fluid cassette (24) comprises a rigid base that cooperates with the flexible membrane (59) to at least partially form the chamber (P1, P2) (Bryant Col. 9 Lines 25-40; Fig. 8).

Re Claims 46 and 47: As to Claim 46, Bryant discloses wherein the membrane of the medical fluid cassette is configured to be driven to decrease a volume of the chamber (P1, P2) and is configured to be driven to increase the volume of the chamber (P1, P2) (Bryant Col. 14 Line 37 to Col. 15 Line 25). As to Claim 47, Bryant discloses wherein the membrane (59) is configured to be driven by a piston (102) (Bryant Col. 14 Line 37 to Col. 15 Line 25). 

Re Claim 51, Bryant discloses wherein the piston (102) is configured to drive the membrane (59) of the medical fluid cassette (24) to decrease the volume of the chamber (P1, P2) (Bryant Col. 14 Line 37 to Col. 15 Line 25), and wherein the control unit (16) is configured to calculate the theoretical volume of fluid pumped out of the chamber (P1, P2), and wherein the control unit (16) is configured to multiply the theoretical volume (Vs) of fluid pumped out of the chamber by the correction factor to determine the corrected volume (Vd) of fluid pumped out of the chamber (P1, P2) (Bryant Col. 3 Line 18 to Col. 5 Line 32; Claims 3-5 - wherein pressure and temperature are related under Gay-Lussac's law).

Re Claims 53 and 54: As to Claim 53, Bryant discloses wherein the medical fluid pumping machine is configured to repeat the steps of: (a) pumping the medical fluid out of or drawing the medical fluid into the chamber (P1, P2) of the medical fluid cassette (24) (Bryant Claims 3-5); (b) calculating, the theoretical volume (Vs) of the medical fluid pumped out of or drawn into the chamber (P1, P2); and (c) multiplying the theoretical volume (Vs) of fluid pumped out of or drawn into the chamber (P1, P2) by a correction factor to determine a corrected volume (Vd) of fluid pumped out of or drawn into the chamber (P1, P2), wherein the control unit is configured to sum the determined corrected volumes to determine a total corrected volume of fluid pumped out of or drawn into the chamber over the course of a dialysis treatment (Bryant Col. 3 Line 18 to Col. 5 Line 32; Claims 3-5; Fig. 12A).
	As to Claim 54, Bryant discloses wherein the dialysis treatment comprises pumping dialysate out of the pump chamber (P1, P2) and into a peritoneal cavity of a patient multiple times and drawing dialysate out of the peritoneal cavity of the patient and into the pump chamber (P1, P2) multiple times (Bryant Col. 1 Lines 13-59), and the medical fluid pumping machine is configured to carry out steps (a) - (c) each time the dialysate is pumped out of the pump chamber (P1, P2) and into the peritoneal cavity of the patient and each time the dialysate is drawn out of the peritoneal cavity of the patient and into the pump chamber (P1, P2) to determine a total volume of dialysate delivered to the peritoneal cavity of the patient and a total volume of dialysate removed from the peritoneal cavity of the patient during the treatment (Bryant Col. 3 Line 18 to Col. 5 Line 32; Claims 3-5; Fig. 12A).

Re Claims 55 and 58-59: As to Claim 55, Bryant discloses wherein the medical fluid pumping machine is configured to measure a pressure of a medical fluid within the medical fluid cassette or within a fluid line connected to the medical fluid cassette and the control unit is configured to select the correction factor based on the measured pressure. As to Claim 58, Bryant discloses isolating the pump chamber (P1, P2) prior to measuring the pressure (Bryant Col. 3 Lines 2-60). As to Claim 59, Bryant discloses wherein isolating the pump chamber (P1, P2) comprises closing valves (V1-V10) adjacent first and second ports of the pump chamber (Bryant Fig. 8C; Col. 10 Lines 12-29).

Re Claim 62, Bryant discloses wherein the medical fluid pumping machine comprises a peritoneal dialysis machine (Bryant Col. 1 Lines 13-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (USPN 5,474,683) in view of Danby et al. (USPN 4,768,547).

Re Claim 45, Bryant discloses all of the limitations of Claim 44. However, Bryant does not disclose wherein the medical fluid cassette comprises a fastening member attached to the flexible membrane, the fastening member defining a recess configured to receive a piston head of a piston of the medical fluid pumping machine, and the fastening member has an engagement surface that engages an engagement surface of the piston head when the piston head is disposed in the recess such that, when the piston head is disposed in the recess and is moved linearly away from the base of the cassette, the engagement surface of the piston head is engaged with the engagement surface of the fastening member and pulls the fastening member and the flexible membrane to which the fastening member is attached away from the base to increase a volume of the fluid pump chamber. 
	Danby discloses a medical fluid pumping machine (Danby Fig. 2) comprising a medical fluid cassette (16), wherein the medical fluid cassette (16) comprises a fastening member (45, 146) attached to a hinged membrane (120), the fastening member (45, 146) defining a recess (as seen in Danby Figs. 12 and 13) configured to receive a piston head (44) of a piston (38) of the medical fluid pumping machine, and the fastening member (45, 146) has an engagement surface that engages an engagement surface of the piston head (44) when the piston head (44) is disposed in the recess (Danby Col. 4 Lines 7-26 - wherein barbs or threads engage with a matching structure) such that, when the piston head (44) is disposed in the recess and is moved linearly away from the base of the medical fluid cassette (16), the engagement surface of the piston head is engaged with the engagement surface of the fastening member (45, 146) and pulls the fastening member (45, 146) and the hinged membrane (120) to which the fastening member (45, 146) is attached away from the base (Danby Col. 8 Lines 5-22) to increase a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have had the medical fluid cassette and piston of Bryant be configured similar to that of Danby such that the medical fluid cassette comprises a fastening member attached to the flexible membrane, the fastening member defining a recess configured to receive a piston head of a piston of the medical fluid pumping machine, and the fastening member has an engagement surface that engages an engagement surface of the piston head when the piston head is disposed in the recess such that, when the piston head is disposed in the recess and is moved linearly away from the base of the cassette, the engagement surface of the piston head is engaged with the engagement surface of the fastening member and pulls the fastening member and the flexible membrane to which the fastening member is attached away from the base to increase a volume of the fluid pump chamber, the configuration as disclosed by Danby for increasing accuracy.

Re Claim 52, Bryant discloses all of the limitations of Claim 47. Bryant further discloses wherein the control unit (16) is configured to calculate the theoretical volume (Vs) of fluid drawn into the chamber (P1, P2), and wherein the control unit (16) is configured to multiply the theoretical volume (Vs) of fluid drawn into the chamber (P1, P2) by the correction factor to determine the corrected volume (Vd) of fluid drawn into the chamber (P1, P2) (Bryant Col. 3 Line 18 to Col. 5 Line 32; Claims 3-5 - wherein pressure and temperature are related under Gay-Lussac's law). However, Bryant does not disclose wherein the piston is configured to be 
	Danby discloses a medical fluid pumping machine (Danby Fig. 2) comprising a medical fluid cassette (16) and a piston (38), wherein the medical fluid cassette (16) comprises a membrane (120), wherein the piston (38) is configured to be retracted to pull the membrane (120) of the medical fluid cassette (16) to increase the volume of a chamber (212) (Danby Col. 4 Lines 7-26; Col. 7 Lines 12-51; Col. 8 Lines 5-22), the configuration for increasing accuracy (Danby Col. 3 Lines 9-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have had the medical fluid cassette and piston of Bryant be configured similar to that of Danby such that the piston is retracted to pull the membrane of the medical fluid cassette to increase the volume of the chamber, the configuration as disclosed by Danby for increasing accuracy.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (USPN 5,474,683) in view of Morris et al. (USPGPub 2010/0241062).

Re Claims 48-50: As to Claim 48, Bryant discloses all of the limitations of Claim 47. Bryant fails to disclose wherein the piston comprises a piston head attached to a piston shaft. Morris discloses a medical fluid pumping machine (Morris Figs. 1 and 2) comprising a piston (Morris ¶ 0081; Fig. 12C) with piston head (134A) attached to a piston shaft (wherein the piston head 134A is attached to a shaft, as seen in Morris Fig. 12C), the configuration for drawing fluid into the chamber (138A) via piston head (134A) and expelling fluid from the chamber (138A) via 
	As to Claim 49, Bryant in view of Morris disclose all of the limitations of Claim 48. Bryant fails to disclose wherein the piston head is substantially dome-shaped or mushroom head shaped. Morris discloses the piston head (134A) is substantially dome-shaped or mushroom head shaped (as seen in Morris Figs. 12A-C). In the present case, it would have been an obvious matter of design choice to modify the piston head of Bryant in view of Morris to be substantially dome-shaped or mushroom head shaped since applicant has not disclosed that having a substantially dome-shaped or mushroom head shaped solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a substantially dome-shaped or mushroom head shaped, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have had the piston head of Bryant in view of Morris be substantially dome-shaped or mushroom head shaped where this particular arrangement is deemed to have been known by those skilled in the art since the instant Claim 50, Bryant in view of Morris disclose all of the limitations of Claim 48. Bryant fails to disclose wherein at least a portion of the piston head has an outer diameter that is less than a maximum inner diameter of a recessed region of the rigid base that cooperates with the membrane to form the chamber.
	Morris discloses a recessed region (152A) (Morris Fig. 12C) wherein at least a portion of the piston head (134A) has an outer diameter that is less than a maximum inner diameter of the recessed region (152A) of the rigid base (156) (Morris ¶ 0086) that cooperates with the membrane (140) to form the chamber (138A) such that the piston head (134A) sealing engages the recess (154A) to expel fluid from the chamber (138A) (Morris Figs. 12A-C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have had at least a portion of the piston head of Bryant in view of Morris have an outer diameter that is less than a maximum inner diameter of a recessed region of the rigid base that cooperates with the membrane to form the chamber, the configuration as disclosed by Morris such that the piston head sealing engages the recess to expel fluid from the chamber.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (USPN 5,474,683) in view of Childers et al. (USPN 7,776,006).

Re Claims 56 and 57: Bryant discloses all of the limitations of Claim 55. Bryant fails to disclose wherein the medical fluid pumping machine comprises a pressure sensor configured to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the medical fluid pumping machine of Bryant to comprise a pressure sensor configured to align with a pressure sensing chamber of the medical fluid cassette when the medical fluid cassette is in the compartment of the medical fluid pumping machine; and wherein a pressure in the pressure sensing chamber is approximately equal to a pressure in the pump chamber of the medical fluid cassette, the configuration as disclosed by Childers, useful for detecting leaks.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (USPN 5,474,683) in view of Morris (USPN 5,921,951).

Re Claim 60, Bryant discloses all of the limitations of Claim 43. Bryant fails to disclose wherein a pressure of the medical fluid in the medical fluid cassette causes the membrane of the medical fluid cassette to bulge around a perimeter of a piston head of a piston of the medical fluid pumping machine. Morris discloses a medical fluid pumping system wherein a pressure of the medical fluid in the medical fluid cassette causes a membrane (121) of the medical fluid cassette to bulge around a perimeter of a piston head (103) of a piston (106) of the medical fluid pumping machine (Morris Figs. 2 and 3). 
	It would have been an obvious matter of design choice to modify Bryant to include the membrane of the medical fluid cassette to bulge around a perimeter of a piston head of a piston of the medical fluid pumping machine since applicant has not disclosed that having the aforementioned configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of aforementioned configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                      

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                 
06/07/2021